Appeal by the defendant, as limited by his motion, from (1) a sentence of the Supreme Court, Queens County (Rosengarten, J.), imposed June 2, 1998, under Superior Court Information No. N1056997, upon his conviction of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and (2) an amended sentence of the same court, also imposed June 2, 1998, under Superior Court Information No. N11451/ 95, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree, on the ground that the sentence and the amended sentence are excessive.
Ordered that the sentence and the amended sentence are affirmed.
The defendant’s contention concerning the excessiveness of the enhanced sentenced imposed under Superior Court Information No. N10569-97 does not survive the defendant’s unrestricted waiver of his right to appeal (see, People v Burnice, 272 AD2d 882; People v Miles, 268 AD2d 489). Similarly, the defendant’s waiver of his right to appeal precludes review of issues relating to the excessiveness of the amended sentence imposed under Superior Court Information No. N11451/95 (see, People v Strunkey, 268 AD2d 492). Mangano, P. J., Ritter, Sullivan, Goldstein and Schmidt, JJ., concur.